Title: From James Madison to Anthony Charles Cazenove, 18 April 1821
From: Madison, James
To: Cazenove, Anthony Charles


                
                    Dear Sir
                    Montpellier Apl. 18. 182⟨1⟩
                
                If you have any remains of the Lisbon Wine I had from you a year ago, or any of similar quality & price viz 125 Cents per Gallon, be so good as to send me a pipe or Hhd. well cased by the first opportunity to Fredericksburg addressed to the care of Messrs. Mackay & Campbell: also a twenty Gallon Keg of best Cognac brandy, and a like keg of best West India Spirits, both cased also. If I do not step out of your line I ask the further favor of you to send a Barrel of good brown Sugar, and another of good White do. with a Bag of Java Coffee, or of nex[t] best quality, the whole addressed as above. With friendly respects
                
                    James Madison
                
            